           common to all defendants;

       •   Assessing the amount and type of case data to determine what types of technology
           should be evaluated and used so that duplicative costs are avoided and the most
           efficient and cost-effective methods are identified;

       •   Acting as a liaison with federal prosecutors to ensure the timely and effective
           exchange of global discovery;

       •   Identifying, evaluating, and engaging third-party vendors and other litigation support
           services;

       •   Assessing and further identifying any additional vendor support that may be
           required—including copying, scanning, forensic imaging, data processing, data
           hosting, trial presentation, and other technology depending on the nature of the case;

       •   Identifying any additional human resources that may be needed by the individual
           parties for the organization and substantive review of information; and

       •   Providing technological training and support services to the defense teams as a group
           and individually.


       Therefore, the Coordinating Discovery Attorney shall assess the most effective and cost-

efficient manner to organize the global discovery with input from defense counsel.

       Discovery issues specific to any particular defendant shall be addressed by defense

counsel directly with the Government and not through the Coordinating Discovery Attorney.

The Coordinating Discovery Attorney’s duties do not include providing additional representation

services and therefore will not be establishing an attorney-client relationship with any of the

defendants.

       The Government shall provide global discovery to the Coordinating Discovery Attorney

unless otherwise agreed. To avoid delay in providing global discovery to defense counsel, any

additional global discovery not already produced shall be provided directly to the Coordinating

Discovery Attorney, who shall duplicate and distribute the global discovery to all defense



                                                 2
